Citation Nr: 0726031	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-34 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability and, if 
so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The veteran had active duty service from December 1980 to 
January 1985. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Buffalo Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which it was determined that new and 
material evidence was not received to reopen a previously 
denied claim for service connection for a back disorder.  

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for a back disorder,, but that additional 
development is necessary regarding the underlying service 
connection claim.  Accordingly, the matter of entitlement to 
service connection for a back disorder, based on de novo 
review, is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  In an April 1993 decision, the RO denied the veteran's 
claim for service connection for a back disorder on the basis 
that there was no evidence that the veteran had a current 
back disability that was related to his active duty service.

2.  In July 2003, the veteran requested that his claim to 
entitlement to service connection for a back disability be 
reopened.  

3.  The veteran submitted new and material evidence 
pertaining to a current back disability. 




CONCLUSIONS OF LAW

1.  The April 1993 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been received, and the 
claim seeking service connection for a back disorder is 
reopened.  38 U.S.C.A. §§ 1110, 5107, 5108, 7105(c) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.156, 20.1103 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  The Board has considered this 
legislation, but finds that, given the favorable action taken 
below, and the lack of any prejudice to the veteran, no 
discussion of the VCAA at this point is required.

Analysis

Service connection for a back disability was denied in an 
April 1993 rating decision.  The veteran did not perfect an 
appeal, and the April 1993 decision became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006).

A decision by the RO may not thereafter be reopened and 
allowed except if the claimant submits new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the 
regulation, it states if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

The evidence of record at the time of the April 1993 RO 
denial included service medical records, VA treatment 
records, and private medical records.  January 1982 service 
medical records note that the veteran suffered a back injury 
after falling off of a bunk bed.  March 1987 VA treatment 
records and June 1987 private medical records reflect that 
the veteran sought treatment for his back problems.  The RO 
denied the claim in 1993 apparently because of lack of 
evidence of a current back disability and lack of evidence 
relating any complaints of back pain to service.  

The evidence received after the April 1993 RO decision 
includes additional private medical records and VA treatment 
records.  Although these medical records primarily concern 
other health issues, the records do reflect the veteran's 
complaints of back pain.  Specifically, April 1996 VA 
treatment records diagnose the veteran with "[b]ack muscular 
strain" and refer to the veteran's complaints of low back 
pain.  September 1998 private medical records also diagnose 
the veteran with chronic back pain.  Most recently, May 2004 
private medical records note the veteran's history of chronic 
back pain.  

As this new evidence shows evidence of a currently diagnosed 
back disability (back strain), and this element (current 
diagnosed disability) was apparently lacking in the previous 
denial, the Board finds that the evidence is material and 
raises a reasonable possibility of substantiating his claim 
of entitlement to service connection for a back disability.  
As such, the evidence received since the April 1993 rating 
decision is new and material as contemplated by 38 C.F.R. 
§ 3.156(a), and provides a basis to reopen the veteran's 
claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
back disorder.  The appeal is granted to this extent only. 


REMAND

In the present case, the Board finds that it is necessary to 
remand to the AMC/RO for a VA examination to determine the 
precise diagnosis and the likely etiology of the veteran's 
current back disability.  See 38 C.F.R. § 3.159(c)(4).

January 1982 service medical records show that the veteran 
was treated for an in-service back injury.  Subsequent 
medical evidence shows that the veteran has complained of 
back pain on a repeated basis since his in-service back 
injury.  June 1987, April 1996, September 1998, and May 2004 
medical records show the veteran's complaints of back pain.  
Reports on file note a 1993 accident may have caused injury 
to the veteran's back.  The Board finds that a VA examination 
is necessary to determine the current diagnosis of the 
veteran's back condition and the likely etiology of that 
condition.  

Prior to the examination copies of all outstanding pertinent 
medical records should be obtained and added to the claims 
file.   

Accordingly, the case is REMANDED for the following action:

1.  With the veteran's assistance, the 
RO should attempt to obtain any 
outstanding pertinent records of VA or 
private medical treatment or examination 
pertaining to the veteran's back.  
Specifically noted in this regard are 
records of treatment or examination the 
veteran may have received in conjunction 
with any back injury in or around 1993.   

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
ascertain the nature and likely 
etiology of his current back disorder.  
His claims folder must be reviewed by 
the examiner in conjunction with the 
examination.  Any indicated studies 
must be completed.  The examiner should 
examine the veteran, review the record 
(noting the veteran's treatment for 
back problems in service, the findings 
in the 1980s following separation from 
service, and any records relating to a 
1993 injury), and provide a diagnosis 
for the veteran's current back 
disability.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not that any back 
disability diagnosed is related to 
service/injuries therein, as opposed to 
some other cause, such as a 1993 
injury.  The examiner should provide a 
complete rationale for any opinion 
offered.    
	
The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support 
the contended causal relationship; 
"less likely" weighs against the claim.  
If the examiner must resort to 
speculation to answer any question, he 
or she should so state.

3.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the RO 
should review the record, to include 
all evidence received since the 
February 2005 supplemental statement of 
the case and readjudicate the claim for 
service connection.  If any of benefit 
requested on appeal is not granted, the 
RO should issue an supplemental 
statement of the case, which must 
contain notice of all relevant action 
taken on the claims, to include a 
summary of all of the evidence added to 
the record since the February 2005 
supplemental statement of the case.  A 
reasonable period of time for a 
response should be afforded.

The purpose of this remand is to comply with governing 
adjudicative procedures and to assist the veteran in the 
development of his claim.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


